Name: 2010/397/: Council Decision of 3Ã June 2010 on the signing, on behalf of the European Union, and on provisional application of the Fisheries Partnership Agreement between the European Union and Solomon Islands
 Type: Decision
 Subject Matter: international affairs;  fisheries;  Asia and Oceania
 Date Published: 2010-07-22

 22.7.2010 EN Official Journal of the European Union L 190/1 COUNCIL DECISION of 3 June 2010 on the signing, on behalf of the European Union, and on provisional application of the Fisheries Partnership Agreement between the European Union and Solomon Islands (2010/397/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union has negotiated with Solomon Islands a Fisheries Partnership Agreement providing Union vessels with fishing opportunities in the waters over which Solomon Islands has sovereignty or jurisdiction in respect of fisheries. (2) As a result of those negotiations, a new Fisheries Partnership Agreement was initialled on 26 September 2009. (3) The Partnership Agreement between the European Community and Solomon Islands on fishing off Solomon Islands (1) is to be repealed and replaced by the new Fisheries Partnership Agreement. (4) The new Fisheries Partnership Agreement should be signed on behalf of the Union. (5) In order to guarantee the continuation of fishing activities by Union vessels, it is essential that the new Fisheries Partnership Agreement be applied as quickly as possible. Both parties have therefore initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the Fisheries Partnership Agreement as from 9 October 2009 pending its entry into force. (6) It is in the Unions interest to approve the Agreement in the form of an Exchange of Letters on the provisional application of the Fisheries Partnership Agreement, HAS ADOPTED THIS DECISION: Article 1 The signing of the Fisheries Partnership Agreement between the European Union and Solomon Islands is hereby approved on behalf of the Union, subject to its conclusion. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union, subject to its conclusion. Article 3 The Agreement in the form of an Exchange of Letters on the provisional application of the Fisheries Partnership Agreement between the European Union and Solomon Islands is hereby approved on behalf of the Union. The text of the said Agreement in the form of an Exchange of Letters is attached to this Decision. Article 4 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters on the provisional application of the Fisheries Partnership Agreement in order to bind the Union. Article 5 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 3 June 2010. For the Council The President E. ESPINOSA (1) OJ L 105, 13.4.2006, p. 34.